Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach at least one piercing part at the same time serves as a flow chicane for mixing of the beverage concentrate and the mixing liquid; wherein the inlet and the outlet are arranged on opposite sides of the mixing chamber; wherein the extraction means, or the extraction and mixing device, is configured to be movable toward the closed concentrate container such that the at least one piercing part pierces the closed concentrate container to extract the beverage concentrate from the closed concentrate container as set forth in claims 1 and 22; at least one piercing part is arranged in the mixing chamber; an inlet for letting the mixing liquid into the mixing chamber; an outlet for letting beverage out of the mixing chamber; an air supply which can be connected to an air duct; and a liquid supply which can be connected to the inlet as set forth in claim 18.
Marina teaches a container 100/150, piercing part 124, mixing device 120 and mixing chamber 110.  However, Marina fails to teach the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724